Title: From John Adams to Nathaniel Lord, 6 May 1807
From: Adams, John
To: Lord, Nathaniel



Sir,
Quincy May 6th: 1807

Be pleased to accept of thanks for your favour of the second of this month, and for your Alphabetical Catalogue of the Sons of Harvard inclosed with it, which I think is convenient and usefull and will be a gratification to numbers of the most respectable people in the Country.
You ask me whether I can give you the Family connections and genealogy of the several Persons on the Catalogue by the Name of Adams. This I believe is not in the Power of any man living. It has been a prolific Race: and the Tradition is that an old gentleman came over to this Country with Eight Sons, one of whom returned to England and the others remained, settled and left Families in New England. To trace the Families of all these and their Intermarriages males & females with other families would be an endless task, and I presume at this day wholly impracticable. There is a Gentleman of Medfield Elijah Adams Esqr., who has taken more pains and obtained more information than any other upon this subject. He can give you much more information, than I can who am very little of a Genealogist.—
Of a few of the Names in the Catalogue, the most nearly related to me, I can give you some particulars—
Joseph who graduated in 1710 and was Minister of Newington in New Hampshire was my Fathers Brother, son of Joseph of Braintree my Grand Father, who was the son of Joseph my Great Grand Father also of Braintree.
Samuel 1740 was the son of Samuel of Boston, the son of John of Boston, the son of my Great Grand Father Joseph of Braintree.
Joseph 1745 was the son of my Uncle Joseph of Newington—
Ebenezer 1747 another son of my Uncle Joseph.
Amos 1752 Minister of Roxbury Brother of Elijah Adams Esqr. of Medfield John
John 1755 the Son of John the Son of Joseph the Son of Joseph all of Braintree—
Zabdiel 1759 Minister of Lunenburg the son of Ebenezer son of Joseph my Grand father—
John Quincy 1787 Charles 1789 Thomas Boylston 1790 my Sons—
Zabdiel Boylston 1791 Son of Zabdiel Minister of Lunenburg.
I passed over Jedediah 1733 Minister of Stoughton, who was the son of Peter the son of Joseph, my Great Grand Father all of Braintree. I also passed over John 1745 who I believe was a Brother of Governor Adams and a Physician.
As a spesimen of the Genial & Social warmth, as well as multiplicity of the Breed I will mention to you that my Grand father in his will mentions ten Children five sons& five daughters, every one of whom was married and had children, except one Daughter married to Nathan Webb, Minister of Uxbridge who died without Issue.
I am sir, your obliged humble Servant

J. A.